Case 1:04-cr-00385-LMB Document 531 Filed 08/28/20 Page 1 of 2 PageID# 3441



                    IN THE UNITED STATES DISTRICT COURT FOR THE
                            EASTERN DISTRICT OF VIRGINIA

                                        Alexandria Division

 UNITED STATES OF AMERICA                         )
                                                  )
               v.                                 )
                                                  )        CRIMINAL NO. 1:04-cr-385
 ALI AL-TIMIMI,                                   )
                                                  )
               Defendant.                         )

                Government’s Reply in Further Support of Motion for a Stay

       The defendant has now filed his opposition to the government’s stay motion. (ECF

No. 530.) As to the substance of the parties’ dispute, the Court is well aware of the various

issues and the government relies on its brief in favor of a stay. (ECF No. 525.)

       The government writes only to update the Court as to the status of matters at the Fourth

Circuit. The Circuit entered a memorandum briefing order on August 26, 2020, and the

government filed its opening brief and a joint appendix that same day. (No. 20-4441, ECF

Nos. 3, 5–6.) The Circuit has now accelerated the briefing schedule even further such that the

defendant’s response brief is due on Monday, August 31, at noon, and any reply from the

government is due the day after the defendant’s anticipated release—i.e., on September 2.

(No. 20-4441, ECF No. 14.)

       Given this extremely rapid briefing schedule, the parties and the Court should know the

final resolution of this matter quickly. That acceleration counsels in favor of a stay.
Case 1:04-cr-00385-LMB Document 531 Filed 08/28/20 Page 2 of 2 PageID# 3442




                                               Respectfully submitted,

                                               G. Zachary Terwilliger
                                               United States Attorney


                                         By:                        /s/
                                               Daniel T. Young
                                               John T. Gibbs
                                               Gordon D. Kromberg
                                               Assistant United States Attorneys
                                               United States Attorney’s Office
                                               2100 Jamieson Avenue
                                               Alexandria, Virginia 22314
                                               Office: (703) 299-3700
                                               Fax:     (703) 299-3980
                                               Email: daniel.young@usdoj.gov
                                                        john.gibbs@usdoj.gov
                                                        gordon.kromberg@usdoj.gov




                                      Certificate of Service

       I certify that on August 28, 2020, I electronically filed a copy of the foregoing with the

Clerk of the Court using the CM/ECF system, which will send a notification of such filing (NEF)

to all counsel of record.



                                         By:                        /s/
                                               Daniel T. Young
                                               Assistant United States Attorney
                                               United States Attorney’s Office
                                               2100 Jamieson Avenue
                                               Alexandria, Virginia 22314
                                               Office: (703) 299-3700
                                               Fax:     (703) 299-3980
                                               Email: daniel.young@usdoj.gov




                                                 2
